CONNOR, J.
Conceding without deciding that there was evidence at the hearing of defendant’s motion in this action tending to show that the defendant, a foreign corporation, was doing business in this State at the time the summons in ‘this action was served on the Secretary of State of North Carolina, under the provisions of C. S., 1137, we find in the record ample evidence to the contrary. For that reason, the findings of fact made by the court from all the evidence, and fully set out in the order, are conclusive and not subject to review by this Court. Lumber Co. v. Finance Co., 204 N. C., 285, 168 S. E., 219, and cases cited in the opinion in that case.
*53Ou the findings of fact, wbicb are supported by evidence appearing in tbe record, there was no error in the order that the service of the summons be quashed, set aside and vacated, or in the judgment dismissing the action. Timber Co. v. Insurance Co., 192 N. C., 115, 133 S. E., 424. See Lunceford v. Commercial Travelers Mutual Accident Association, 190 N. C., 314, 129 S. E., 805.
The judgment is
Affirmed.